LACOMBE, Circuit Judge.
The special master to whom have been referred claims for penalties for refusal of transfers has submitted a so-called “claim” filed by Harcourt Bull, with request for instructions, objection having been made to its consideration. Harcourt Bull appears to be the attorney for several hundred persons who seek to recover such penalties, and the paper he has filed states that fact, and gives a long list of names and amounts. Such a paper is not at all in conformity to the practice. The cause of action or causes of action of each individual constitute a separate claim, to be presented in his behalf in the usual form, duly verified by the claimant, so that each claim may be separately considered and disposed of. The objection to this particular omnibus notice — it is in no sense a claim — is sustained. In order that the records may be properly kept, it should be returned to Special Master Turner, who will notify the person who filed it to withdraw it as incorrect in form. The claimants represented by him should not suffer from such error. Upon submission to the court, at any time within three weeks, of a claim by any one of the persons enumerated on the list, with proof that such claim was one of those included therein, order will be made allowing claim to be filed nunc pro tunc.